OCHILTREE, Justice.
Goodwin was indicted at the. fall term, 1839, of tbe District Conrt of Bastrop County, for knowingly permitting the game of faro, a banking game, to be dealt in his house, contrary to the statute, etc. He was afterwards tried by a jury, who brought in a verdict of guilty.
The indictment and proceedings in the case were ■ certified to this court by the presiding judge, as presenting questions of novelty and doubt.
After a careful investigation of the record, we see nothing which requires our interference, and are of opinion that the judgment of the court below be in all things affirmed.

Affirmed.